UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the quarterly period ended March 31, 2011 Commission File Number 0-26589 THE FIRST BANCORP, INC. (Exact name of Registrant as specified in its charter) MAINE 01-0404322 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) MAIN STREET, DAMARISCOTTA,MAINE (Address of principal executive offices) (Zip code) (207) 563-3195 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No[_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [_]Accelerated filer [X]Non-accelerated filer [_] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [_]No [X] Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of May 9, 2011 Common Stock: 9,791,424 shares Table of Contents Part I. Financial Information 1 Selected Financial Data (Unaudited) 1 Item 1 – Financial Statements 2 Report of Independent Registered Public Accounting Firm 2 Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements of Income (Unaudited) 4 Consolidated Statements of Changes in Shareholders’ Equity (Unaudited) 5 Consolidated Statements of Cash Flows (Unaudited) 6 Notes to Consolidated Financial Statements 7 Note 1 – Basis of Presentation 7 Note 2 –Investment Securities 7 Note 3 – Loans 10 Note 4 – Allowance for Loan Losses 15 Note 5 – Stock Options and Stock and Stock Based Compensation 20 Note 6 – Preferred and Common Stock 21 Note 7 – Earnings Per Share 22 Note 8 – Employee Benefit Plans 22 Note 9 – Goodwill and Other Intangible Assets 24 Note 10 – Mortgage Servicing Rights 24 Note 11 – Income Taxes 25 Note 12 - Certificates of Deposit 25 Note 13 – Reclassifications 25 Note 14 – Fair Value Disclosures 25 Note 15 – Impact of Recently Issued Accounting Standards 29 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Forward-Looking Statements 30 Critical Accounting Policies 30 Use of Non-GAAP Financial Measures 31 Executive Summary 33 Net Interest Income 34 Average Daily Balance Sheets 35 Non-Interest Income 36 Non-Interest Expense 36 Income Taxes 36 Investments 36 Impaired Securities 38 Federal Home Loan Bank Stock 40 Loans and Loans Held for Sale 40 Credit Risk Management and Allowance for Loan Losses 42 Non-Performing Loans and Troubled Debt Restructured 46 Impaired Loans 48 Past Due Loans 48 Potential Problem Loans and Loans in Process of Foreclosure 49 Other Real Estate Owned 50 Goodwill 51 Liquidity Management 51 Deposits 51 Borrowed Funds 51 Shareholders’ Equity 52 Off-Balance-Sheet Financial Instruments and Contractual Obligations 52 Item 3 – Quantitative and Qualitative Disclosures About Market Risk 53 Market-Risk Management 53 Asset/Liability Management 53 Interest Rate Risk Management 54 Item 4: Controls and Procedures 55 Part II – Other Information 56 Item 1 – Legal Proceedings 56 Item 1a – Risk Factors 56 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 56 Item 3 – Default Upon Senior Securities 56 Item 4 – Other Information 56 Item 5 – Exhibits 57 Signatures 58 Part I. Financial Information Selected Financial Data (Unaudited) The First Bancorp, Inc. and Subsidiary Dollars in thousands, For the three months ended March 31, except for per share amounts Summary of Operations Interest Income $ $ Interest Expense Net Interest Income Provision for Loan Losses Non-Interest Income Non-Interest Expense Net Income Per Common Share Data Basic Earnings per Share $ $ Diluted Earnings per Share Cash Dividends Declared Book Value Tangible Book Value2 Market Value Financial Ratios Return on Average Equity1 % % Return on Average Tangible Equity1,2 % % Return on Average Assets1 % % Average Equity to Average Assets % % Average Tangible Equity to Average Assets2 % % Net Interest Margin Tax-Equivalent1,2 % % Dividend Payout Ratio % % Allowance for Loan Losses/Total Loans % % Non-Performing Loans to Total Loans % % Non-Performing Assets to Total Assets % % Efficiency Ratio2 % % At Period End Total Assets $ $ Total Loans Total Investment Securities Total Deposits Total Shareholders’ Equity 1Annualized using a 365-day basis 2These ratios use non-GAAP financial measures. See Management’s Discussion and Analysis of Financial Conditionand Results of Operations for additional disclosures and information. Page 1 Item 1 – Financial Statements Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders The First Bancorp, Inc. We have reviewed the accompanying interim consolidated financial information of The First Bancorp, Inc. and Subsidiary as of March 31, 2011 and 2010 and for the three-month periods then ended. These financial statements are the responsibility of the Company’s management. We conducted our reviews in accordance with standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures to financial data and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit in accordance with standards of the Public Company Accounting Oversight Board (United States), the objective of which is to express an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to the accompanyinginterim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. /s/ Berry Dunn McNeil & Parker, LLC Portland, Maine May 9, 2011 Page 2 Consolidated Balance Sheets (Unaudited) The First Bancorp, Inc. and Subsidiary March 31, December 31, March 31, Assets Cash and cash equivalents $ $ $ Time deposits in other banks - Securities available for sale Securities to be held to maturity (fair value of $114,051,000 at March 31, 2011, $110,366,000 at December 31, 2010 and $166,964,000 at March 31, 2010) Federal Reserve Bank stock, at cost Federal Home Loan Bank stock, at cost Loans held for sale Loans Less allowance for loan losses Net loans Accrued interest receivable Premises and equipment Other real estate owned Goodwill Other assets Total assets $ $ $ Liabilities Demand deposits $ $ $ NOW deposits Money market deposits Savings deposits Certificates of deposit Total deposits Borrowed funds – short term Borrowed funds – long term Other liabilities Total Liabilities Shareholders' equity Preferred stock, $1,000 preference value per share Common stock, one cent par value per share Additional paid-in capital Retained earnings Accumulated other comprehensive loss Net unrealized loss on securities available-for- sale ) ) ) Net unrealized loss on postretirement benefit costs ) ) ) Total shareholders' equity Total liabilities & shareholders' equity $ $ $ Common Stock Number of shares authorized Number of shares issued and outstanding Book value per common share $ $ $ Tangible book value per common share $ $ $ See Report of Independent Registered Public Accounting Firm. The accompanying notes are an integral part of these consolidated financial statements. Page 3 Consolidated Statements of Income (Unaudited) The First Bancorp, Inc. and Subsidiary For the three months ended March 31, Interest and dividend income Interest and fees on loans $ $ Interest on deposits with other banks Interest and dividends on investments Total interest and dividend income Interest expense Interest on deposits Interest on borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Investment management and fiduciary income Service charges on deposit accounts Net securities gains - Mortgage origination and servicing income Other operating income Total non-interest income Non-interest expense Salaries and employee benefits Occupancy expense Furniture and equipment expense FDIC insurance premiums Amortization of identified intangibles Other operating expense Total non-interest expense Income before income taxes Applicable income taxes NET INCOME $ $ Less dividends and amortization of premium on preferred stock Net income available to common shareholders $ $ Basic earnings per common share $ $ Diluted earnings per common share $ $ Weighted average number of shares outstanding Incremental shares Cash dividends declared per share $ $ See Report of Independent Registered Public Accounting Firm. The accompanying notes are an integral part of these consolidated financial statements. Page 4 Consolidated Statements of Changes in Shareholders’ Equity (Unaudited) The First Bancorp, Inc. and Subsidiary Accumulated Common stock and other Total Preferred additional paid-in capital Retained comprehensive shareholders' stock Shares Amount earnings Income (loss) equity Balance at December 31, 2009 $ ) $ Net income - Net unrealized gain on securities available for sale, net of taxes of $8,000 - Unrecognized transition obligation for postretirement benefits, net of taxes of $2,000 - Comprehensive income - - - Cash dividends declared - - - ) - ) Equity compensation expense - Amortization of premium for preferred stock issuance - ) - - - Proceeds from sale of common stock - - - Balance at March 31, 2010 $ ) $ Balance at December 31, 2010 $ ) $ Net income - Net unrealized gain on securities available for sale, net of taxes of $363,000 - Unrecognized transition obligation for postretirement benefits, net of taxes of $2,000 - Comprehensive income - - - Cash dividends declared - - - ) - ) Equity compensation expense - Amortization of premium for preferred stock issuance - ) - - - Proceeds from sale of common stock - - - Balance at March 31, 2011 $ ) $ See Report of Independent Registered Public Accounting Firm. The accompanying notes are an integral part of these consolidated financial statements. Page 5 Consolidated Statements of Cash Flows (Unaudited) The First Bancorp, Inc. and Subsidiary For the three months ended March 31, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Change in deferred taxes ) Provision for loan losses Loans originated for resale ) ) Proceeds from sales and transfers of loans Net gain on sale or call of securities held-to-maturity - ) Net loss on sale of other real estate owned - Provision for losses on other real estate owned Equity compensation expense Net increase in other assets and accrued interest ) ) Net increase in other liabilities Net loss on disposal of premises and equipment - Net amortization (accretion) of premiums on investments ) Amortization of investment in limited partnership Net acquisition amortization Net cash provided by operating activities Cash flows from investing activities Proceeds from maturities, payments and calls of securities available for sale Proceeds from sales of securities available for sale - Proceeds from maturities, payments and calls of securities to be held to maturity Proceeds from sales of other real estate owned Purchases of securities available for sale ) ) Purchases of securities to be held to maturity ) - Net (increase) / decrease in loans ) Capital expenditures ) ) Net cash used in investing activities ) ) Cash flows from financing activities Net increase (decrease) in demand, savings, and money market accounts ) Net increase in certificates of deposit Net decrease in short-term borrowings ) ) Proceeds from sale of common stock Dividends paid ) ) Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ Interest paid $ $ Income taxes paid - - Non-cash transactions Transfer from loans to other real estate owned See Report of Independent Registered Public Accounting Firm. The accompanying notes are an integral part of these consolidated financial statements. Page 6 Notes to Consolidated Financial Statements The First Bancorp, Inc. and Subsidiary Note 1 – Basis of Presentation The First Bancorp, Inc. (the Company) is a financial holding company that owns all of the common stock of The First, N.A. (the Bank). The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of Management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. All significant intercompany transactions and balances are eliminated in consolidation. The income reported for the 2011 period is not necessarily indicative of the results that may be expected for the year ending December 31, 2011. For further information, refer to the consolidated financial statements and notes included in the Company’s annual report on Form 10-K for the year ended December 31, 2010. Subsequent Events Events occurring subsequent to March 31, 2011, have been evaluated as to their potential impact to the Financial Statements. Note 2 – Investment Securities The following table summarizes the amortized cost and estimated fair value of investment securities at March 31, 2011: Amortized Unrealized Unrealized Fair Value Cost Gains Losses (Estimated) Securities available for sale U.S. Treasury and agency $ $ $
